DETAILED ACTION
1.	Claims 1-25 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The IDS filed 1/3/2020 and 5/31/2021 are considered in part. 
The information disclosure statement filed 1/3/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed 5/31/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed controller and human-machine interface are not recited in the claims or the specification to preclude broadly interpreting them to correspond to software elements and therefore based upon the broadest reasonable interpretation the claims are directed towards software per se as no explicit hardware elements that make up the claimed system are recited. 

5.	Claims 24-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed medium includes transitory mediums including signals, which do not fall within one of the four statutory categories of an invention. The rejection can be overcome by reciting “A non-transitory computer-readable medium”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-3, 7, 9, 13-15, 19, 21, 24, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morwald et al. (US 6925354 B2).

In regard to claim 1, Morwald discloses a system (30) comprising: 
(Fig. 1 and Column 3 line 33-Column 4 line 39); 
and a human-machine interface 'HMI' (40) operable to (Column 2 lines 43-49 and Column 4 lines 44-46: touchscreen): 
present a graphical user interface 'GUI' (700, 900, 1000, 1100) specific to a chosen machine component actuation; and for each of a plurality of other machine component actuations, define within the GUI, based on operator input, a rule specifying a state of the chosen machine component actuation relative to a state of the other machine component actuation for preventing interference between the two machine component actuations (Fig. 2, Column 1 lines 45-52, Column 2 lines 3-20, and Column 4 lines 40-58: gui is provided for defining safety rules of basic movement modules relative to other basic movement modules); 
wherein the controller is configured, based on the rules defined within the GUI, to trigger an action, upon violation of any one of the rules, for reducing a risk of interference between the chosen machine component actuation and a respective one of the other machine component actuations (Column 1 lines 11-15, Column 2 lines 12-16, Column 5 lines 21-24, and Column 5 lines 31-33: prohibit movement and produce error message).

In regard to claim 2, Morwald discloses wherein the action is interrupting the actuation sequence (Column 1 lines 11-15, Column 2 lines 12-16, Column 5 lines 21-24, and Column 5 lines 31-33: prohibit movement and produce error message).

(Column 1 lines 11-15, Column 2 lines 12-16, Column 5 lines 21-24, and Column 5 lines 31-33: prohibit movement and produce error message).

In regard to claim 7, Morwald discloses wherein the state of the chosen machine component actuation is expressed, within the GUI, as a position of the associated machine component actuated by the chosen machine component actuation (Fig. 2 and Column 5 lines 15-16: each possible action of a basic movement modules including a position such as ‘Open’).

In regard to claim 9, Morwald discloses wherein the state of the other machine component actuation is expressed, within the GUI, as a position of the associated machine component actuated by the other machine component actuation (Fig. 2 and Column 5 lines 15-16: each possible action of a basic movement modules including a position such as ‘Out’).

In regard to claims 13-15, 19, and 21, method claims 13-15, 19, and 21 correspond generally to system claims 1-3, 7, and 9, respectively, and recite similar features in method form, and therefore are rejected under the same rationale. 

In regard to claim 24, medium claim 24 corresponds generally to system claim 1 and recites similar features in medium form and therefore is rejected under the same rationale.

In regard to claim 25, Morwald discloses wherein the controller is part of the computing device (Fig. 1 and Column 3 line 33-Column 4 line 39).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morwald et al. (US 6925354 B2) and further in view of Taruya et al. (US 2019/0358879 A1).

In regard to claim 12, Morwald discloses wherein the molding machine is an injection molding machine (Column 3 lines 41-42).
While Morwald teaches the injection molding machine and the plurality of other machine component actuations and further teaches each possible action of a basic movement module (Column 5 lines 15-16), they fail to explicitly show the plurality of other machine component actuations are selected from a set of machine component actuations comprising: mold opening; mold closing; ejector forward; ejector back; stripping device forward; stripping device back; take-off device forward; take-off device back; mold core moving from a first molding position to a second molding position; and mold core moving from the second molding position to the first molding position, as recited in the claims.  Taruya teaches a molding machine similar to that of Morwald.  In addition, Taruya further teaches 
a set of machine component actuation including mold opening/closing, ejector forward/back, and mold core moving position (Paragraphs 0030 and 0031).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Morwald and Taruya before him before the effective filing date of the claimed invention, to modify the plurality of other machine component actuations taught by Morwald to include the a set of machine component 
Morwald and Taruya do not explicitly recite the stripping device forward, stripping device back, take-off device forward, and take-off device back, but these are known states of injection molding component actuations and therefore would be obvious with respect to Morwald, Taruya, and the state of the art to arrive at the claimed wherein the plurality of other machine component actuations are selected from a set of machine component actuations comprising: mold opening; mold closing; ejector forward; ejector back; stripping device forward; stripping device back; take-off device forward; take-off device back; mold core moving from a first molding position to a second molding position; and mold core moving from the second molding position to the first molding position.  It would have been advantageous for one to utilize such a combination as utilizing machine component actuation states of an injection molding machine known in the state of the art and typically utilized with respect to injection molding.

Claims NOT Rejected Over the Prior Art of Record
8.	Claims 4-6, 8, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and  .
Claims 16-18, 20, 22, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The subject matter of each of claims 4, 5, 8, 10, and 11, and corresponding similar claims 16, 17, 20, 22, and 23, is not disclosed in the prior art of record in combination with the other elements recited. 
In regard to claims 4 and 16, the prior art of record discloses the GUI and the rules, see above rejection of at least claim 1, but fails to disclose the particulars of the GUI comprising a table where each rule is represented by a row within the table, in combination with the other elements recited, as required by the claims. Tables are typically well known in the state of the art with respect to GUI’s.  However, the arrangement of Morwald, specifically the use of ‘animated electric switch symbols’ (see Column 4 lines 55-58) to represent the rules does not lend to the use of a table to represent the rules as required by the claims.
In regard to claims 5 and 17, the prior art of record discloses the rules, see at least the rejection of claim 1, but fails to disclose the rules specifying a temporal relationship, in combination with the other elements recited, as required by the claim.   
In regard to claims 8, 10, 20, and 22, the prior art of record discloses expressing the state of the components as a position, see at least the rejections of claims 7 and 9, but fails to disclose the particulars of an offset from a reference position, in combination with the other elements recited, as required by the claims.
In regard to claims 11 and 23, the prior art of record discloses the state of the machine components, see at least the rejection of claim 1, but fails to disclose the specifics of the state being 

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dimmler et al. (US 9937650 B2) discloses an HMI presenting a GUI for controlling a molding machine. 
Richards et al. (US 5493503) discloses logic to prevent damage by checking states of components, see at least Col. 24 line 50 – Column 25 line 17.
Mueller et al. (WO 2012/038491 A1) and corresponding provided Machine Translation, teaches collision rules to test that an actuation sequence does not result in a malfunction, see at least the abstract. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Nicholas Ulrich/Primary Examiner, Art Unit 2173